DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 16-17 are objected to because of the following informalities:  
Claim 16, in line 16, recites “portion”, which lacks punctuation and should be –portion.--
Claim 17 inherits the deficiencies of the parent claim by nature of dependency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, in lines 1-2, recites, “a first inclined surface” and in line 3, recites, “a second inclined surface”, which are double-inclusions that are unclear in accordance with MPEP 2173.05(o). It is unclear if the first, second inclined surfaces of Claim 4 are intended to be the same first, second inclined surfaces of Claim 1, respective lines 2 and 4-5, or separate inclined surfaces of the claimed first, second recesses. For the purposes of examination, the phrasing is interpreted to have antecedent basis to Claim 1, and not to be distinct surfaces.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nusser et al. (US 9,505,136).
Regarding claims 1-2, Nusser discloses, by the embodiment of figs. 3A-3B, a robot arm (assembly for linking robotic components, col. 12, lines 30-32), comprising: a first joint (304) having a first inclined surface (tapered ring of 304; see col. 13, lines 39-44); a second joint (302) jointed to (fig. 3B) the first joint (304) and having a second inclined surface (tapered ring of 302; see col. 13, lines 39-44); and a coupling element (306, 308) having a third inclined surface (fig. 3A shows the angled surface of 310 that corresponds to the tapered ring of 304, i.e. the angled interior surface of 310 closest to 304) and a fourth inclined surface (fig. 3A shows the angled surface of 310 that corresponds to the tapered ring of 302) opposite to the third inclined surface (fig. 3A shows the claimed configuration); wherein the third inclined surface (inner angled surface of 310 corresponding to 304) contacts (col. 13, lines 39-44) the first inclined surface (tapered ring of 304), and the fourth inclined surface (inner angled surface of 310 corresponding to 302) contacts (col. 13, lines 39-44) the second inclined surface (tapered ring of 302); wherein the coupling element (306, 308) comprises a first sub-coupling element (306) and a second sub-coupling element (308) jointed to (figs. 3A-3B) the first sub-coupling element (306); the first sub-coupling element (306) has a portion of the third inclined surface (310), the second sub-coupling element (308) has another portion of the third inclined surface (310), the first sub-coupling element (306) has a portion of the fourth inclined surface (310), and the second sub-coupling element (308) has another portion of the fourth inclined surface (310); and the robot arm further comprises: a fixing element (312) configured to fix (col. 12, lines 31-42) the first sub-coupling element (306) and the second sub-coupling element (308). 

    PNG
    media_image1.png
    526
    521
    media_image1.png
    Greyscale

Further regarding claim 1, Nusser discloses, by a second interpretation (i.e., reversing the mapping of 302 and 304; see mapping of claims 8-9, below, for relevance) of the embodiment of figs. 3A-3B, a robot arm (col. 12, lines 30-32), comprising: a first joint (302) having a first inclined surface; a second joint (304) jointed to the first joint and having a second inclined surface; and a coupling element (306, 308) having a third inclined surface and a fourth inclined surface opposite to the third inclined surface; wherein the third inclined surface contacts the first inclined surface, and the fourth inclined surface contacts the second inclined surface (col. 13, lines 39-44). 
Regarding claim 18, Nusser discloses, by the embodiment of figs. 3A-3B, a mechanical assembly, comprising: a first component (302) having a first inclined surface (tapered ring of 302; see col. 13, lines 39-44); a second component (304) jointed to the first component (302) and has a second inclined surface (tapered ring of 304; see col. 13, lines 39-44); and a coupling element (306, 308) having a third inclined surface (fig. 3A shows the angled surface of 310 that corresponds to the tapered ring of 302) and a fourth inclined surface (fig. 3A shows the angled surface of 310 that corresponds to the tapered ring of 304) opposite to the third inclined surface (fig. 3A); wherein the third inclined surface (inner angled surface of 310 corresponding to 302) contacts (col. 13, lines 39-44) the first inclined surface (tapered ring of 302), and the fourth inclined surface (inner angled surface of 310 corresponding to 304) contacts (col. 13, lines 39-44) the second inclined surface (tapered ring of 304).  
Regarding claims 19-20, Nusser discloses, by the embodiment of figs. 3A-3B, an assembly method of a robot arm (assembling a robotic device by connecting robotic components together, col. 12, lines 51-54, 64-65), comprising: providing a first joint (302), a second joint (304), and a coupling element (306, 308), wherein the first joint (302) has a first inclined surface (tapered ring of 302; see col. 13, lines 39-44), the second joint (304) has a second inclined surface (tapered ring of 304; see col. 13, lines 39-44), and the coupling element (306, 308) has a third inclined surface (fig. 3A shows the angled surface of 310 that corresponds to the tapered ring of 302) and a fourth inclined surface (fig. 3A shows the angled surface of 310 that corresponds to the tapered ring of 304) opposite to the third inclined surface (fig. 3A); jointing (figs. 3A-3B) the first joint (302) to the second joint (304); and coupling (via 312) the first joint (302) and the second joint (304) using the coupling element (306, 308), wherein the third inclined surface (inner angled surface of 310 corresponding to 302) contacts (col. 13, lines 39-44) the first inclined surface (tapered ring of 302), and the fourth inclined surface (inner angled surface of 310 corresponding to 304) contacts (col. 13, lines 39-44) the second inclined surface (tapered ring of 304); wherein the coupling element (306, 308) comprises a first sub-coupling element (306) and a second sub-coupling element (308) jointed to (figs. 3A-3B) the first sub-coupling element (306); the first sub-coupling element (306) has a portion of the third inclined surface (310), the second sub-coupling element (308) has another portion of the third inclined surface (310), the first sub-coupling element (306) has a portion of the fourth inclined surface (310), and the second sub-coupling element (308) has another portion of the fourth inclined surface (310); and the step of fixing the first joint (302) and the second joint (304) using the coupling element (306, 308) further comprises: jointing (figs. 3A-3B) the first sub-coupling element (306) and the second sub-coupling element (308); and fixing (via 312) the first sub-coupling element (306) and the second sub-coupling element (308) using a fixing element (312).  

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giesenberg et al. (US 2001/0009634).
Regarding claims 1 and 3-4, Giesenberg discloses a robot arm (the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, and so is not considered a limitation1), comprising: a first joint (12) having a first inclined surface (54); a second joint (14) jointed to (fig. 3) the first joint (12) and having a second inclined surface (68); and a coupling element (20) having a third inclined surface (86) and a fourth inclined surface (88) opposite to the third inclined surface (86); wherein the third inclined surface (86) contacts (fig. 3) the first inclined surface (54), and the fourth inclined surface (88) contacts (fig. 3) the second inclined surface (68); wherein the coupling element (20) has a groove (fig. 2 shows groove between 44, 46) with a groove bottom surface (90); the first joint (12) has a first outer peripheral surface (56) separated from (fig. 3 shows separation between 56 and 20) the groove bottom (90), and the second joint (14) has a second outer peripheral surface (66) separated from (fig. 3 shows separation between 66 and 20) the groove bottom (90); wherein the first joint (12) has a first recess (80) with a first inclined surface (54), and the second joint (14) has a second recess (82) with a second inclined surface (68); the coupling element (20) has a first inner peripheral surface (44) and a second inner peripheral surface (46), the first inner peripheral surface (44) is separated from the recess bottom (fig. 3 shows separation between 44 and bottom of 80) of the first recess (80), and the second inner peripheral surface (46) is separated from (fig. 3 shows 46 separated from side and bottom walls of 82) the second recess (82).

    PNG
    media_image2.png
    593
    642
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    437
    847
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nusser et al. (US 9,505,136).
Regarding claims 5-6, Nusser discloses, by the embodiment of figs. 3A-3B, the robot arm according to claim 1, and although fig. 3A shows the second joint (302) comprising a positioning shaft (central shaft of 302), where the positioning shaft is shown with a planar surface (planar surface at the top of the central shaft of 302) and respective curved surfaces (curved surfaces of the central shaft of 302, which respectively abut the planar surface), the embodiment is otherwise silent regarding wherein the first joint comprises a positioning hole, the second joint comprises a positioning shaft, the positioning hole has a first planar surface, a second planar surface opposite to the first planar surface, a first curved surface and a second curved surface opposite to the first curved surface, the first curved surface and the second curved surface connect the first planar surface and the second planar surface; the positioning shaft has a third planar surface, a fourth planar surface opposite to the third planar surface, a third curved surface, and a fourth curved surface opposite to the third curved surface, the third curved surface and the fourth curved surface connect the third planar surface and the fourth planar surface; the first planar surface is opposite to the third planar surface, the second planar surface is opposite to the fourth planar surface, the first curved surface is opposite to the third curved surface, and the second curved surface is opposite to the fourth curved surface; wherein a center of circle of the first curved surface and a center of circle the second curved surface substantially overlap.  
However, the embodiment of figs. 2A-2B teaches a first joint (210) comprises a positioning hole (216), a second joint (202) comprises a positioning shaft (208), the positioning hole (216) has a first planar surface (annotated fig. 2B labels the first planar surface), a second planar surface (annotated fig. 2B labels the second planar surface) opposite to the first planar surface (annotated fig. 2B clearly shows the claimed arrangement), a first curved surface (annotated fig. 2B labels the first curved surface between the planar surfaces) and a second curved surface (annotated fig. 2B labels the second curved surface between the planar surfaces) opposite to the first curved surface (annotated fig. 2B clearly shows the claimed arrangement), the first curved surface and the second curved surface connect the first planar surface and the second planar surface (annotated fig. 2B clearly shows the claimed arrangement); the positioning shaft (208) has a third planar surface, a fourth planar surface opposite to the third planar surface, a third curved surface, and a fourth curved surface opposite to the third curved surface, the third curved surface and the fourth curved surface connect the third planar surface and the fourth planar surface (annotated fig. 2B labels the claimed elements and clearly shows the claimed arrangement); the first planar surface is opposite to the third planar surface, the second planar surface is opposite to the fourth planar surface, the first curved surface is opposite to the third curved surface, and the second curved surface is opposite to the fourth curved surface (annotated fig. 2B clearly shows the claimed arrangement); wherein a center of circle of the first curved surface (i.e., the center of 216) and a center of circle the second curved surface (i.e., also the center of 216) substantially overlap. 

    PNG
    media_image4.png
    661
    1384
    media_image4.png
    Greyscale

Further, Nusser evidences that the benefit of the structure of figs. 2A-2B is to assist in aligning and structurally supporting the assembly together (col. 11, lines 47-52). Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to combine the respective embodiments of Nusser (i.e., such that the ring 208 and hole 216 of figs. 2A-2B is used in combination with the structure of figs. 3A-3B, including the tapered structure of links 302, 304 and clamp 306, 308), for the expected advantage of improving the alignment and structural support of the assembly. 
Regarding claim 7, the combination of the respective embodiments of Nusser suggests the robot arm according to claim 5, and further shows, in the annotated fig. 2B above, a central angle of the first curved surface (i.e., the angle with apex at the center of 216, whose legs intersect the circle at the abutments between the annotated first curved surface and each of the respective planar surfaces) and a central angle of the second curved surface (as explained above); but the embodiment is silent, explicitly, wherein the central angles both are in a range of 60 degrees to 150 degrees.  However, it has been held to be well-within the skill of one of ordinary skill in the art to resize a device according to design specifications. The claimed dimensions do not appear to change the function of the claimed device, and applying the dimensions, as claimed, to the device of the prior art would not change the function in any way. Therefore, since the only difference between the structure of the prior art and that of the claimed device is a recitation of an angular range, and since the claimed device having the relative dimensions would not function differently than the device of the prior art, the claimed device is not patentably distinct from the device of the prior art. 2 
Regarding claims 8-9, Nusser discloses, by the second interpretation (i.e., reversing the mapping of 302 and 304) of the embodiment of figs. 3A-3B, the robot arm according to claim 1, but the embodiment is silent regarding wherein the first joint (302) comprises a positioning hole, the second joint (304) comprises a positioning shaft, the positioning hole matches the positioning shaft, a first clearance is formed between the positioning hole and the positioning shaft along a first clearance direction, and a second clearance is formed between the positioning hole and the positioning shaft along a second clearance direction; wherein the first clearance and the second clearance are different. However, the embodiment of figs. 2A-2B teaches a first joint (202) comprises a positioning hole (206), a second joint (210) comprises a positioning shaft (212), the positioning hole (206) matches (the scope of the term “matches” includes the arrangement of 206, 212 described by col. 12, lines 2-10) the positioning shaft (212); a first clearance (i.e., the direction along the longitudinal axis of slot 206 from the pin 212 to one edge of the slot 206) is formed between the positioning hole (206) and the positioning shaft (212) along a first clearance direction (i.e., the direction along the longitudinal axis of slot 206 from the pin 212 to one edge of the slot 206), and a second clearance (i.e., clearance between wall of slot 206 and the radius of pin 212, which includes zero) is formed between the positioning hole (206) and the positioning shaft (212) along a second clearance direction (i.e., the direction along the lateral axis of slot 206, perpendicular to the longitudinal axis); wherein the first clearance and the second clearance are different (when a circular pin is inserted into an elongated slot, the distance along the longitudinal axis between the pin and edge of the slot will necessarily, by geometry, be greater than the distance along the lateral axis between the pin and wall of the slot). Further, Nusser evidences that the benefit of the structure of figs. 2A-2B is to prevent movement between the connection links (col. 12, lines 2-10). Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to combine the respective embodiments of Nusser (i.e., such that the pin 212 and hole 206 of figs. 2A-2B is used in combination with the structure of figs. 3A-3B, including the tapered structure of links 302, 304 and clamp 306, 308), for the expected advantage of preventing movement between the connection links.
Regarding claims 10-11, Nusser discloses, by the embodiment of figs. 3A-3B, the robot arm according to claim 1, but the embodiment is silent wherein the first joint comprises a first positioning portion, the second joint comprises a second positioning portion, and a third clearance is formed between the first positioning portion and the second positioning portion along a first clearance direction; the first positioning portion matches the second positioning portion, and a fourth clearance is formed between the first positioning portion and the second positioning portion along a second clearance direction; wherein the third clearance and the fourth clearance are the same. However, the embodiment of figs. 2A-2B teaches a first joint (210) comprises a first positioning portion (212), a second joint (202) comprises a second positioning portion (206), and a third clearance (i.e., clearance that is inherent by the difference in shape of slot 206 and pin 212) is formed between the first positioning portion (212) and the second positioning portion (206) along a first clearance direction (i.e., the direction along the longitudinal axis of slot 206 from the pin 212 to one edge of the slot 206); the first positioning portion (212) matches (the scope of the term “matches” includes the arrangement of 206, 212 described by col. 12, lines 2-10) the second positioning portion (206), and a fourth clearance (i.e., clearance that is inherent by the difference in shape of slot 206 and pin 212) is formed between the first positioning portion (212) and the second positioning portion (206) along a second clearance direction (i.e., the direction along the longitudinal axis of slot 206 from the pin 212 to the other edge of the slot 206); wherein the third clearance and the fourth clearance are the same (i.e., when pin 212 is centrally-located in slot 206). Further, Nusser evidences that the benefit of the structure of figs. 2A-2B is to prevent movement between the connection links (col. 12, lines 2-10). Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to combine the respective embodiments of Nusser (i.e., such that the pin 212 and slot 206 of figs. 2A-2B are used in combination with the structure of figs. 3A-3B, including the tapered structure of links 302, 304 and clamp 306, 308), for the expected advantage of preventing movement between the connection links.
Regarding claims 12-13, Nusser discloses, by the embodiment of figs. 3A-3B, the robot arm according to claim 1, but the embodiment is silent wherein the first joint comprises a third positioning portion, the second joint comprises a fourth positioning portion, and the third positioning portion matches the fourth positioning portion; a fifth clearance is formed between the third positioning portion and the fourth positioning portion along a first clearance direction, and a sixth clearance is formed between the third positioning portion and the fourth positioning portion along a second clearance direction; wherein the fifth clearance is greater than the sixth clearance. However, the embodiment of figs. 2A-2B teaches a first joint (210) comprises a third positioning portion (212), a second joint (202) comprises a fourth positioning portion (206), and the third positioning portion (212) matches (the scope of the term “matches” includes the arrangement of 206, 212 described by col. 12, lines 2-10) the fourth positioning portion (206); a fifth clearance (i.e., clearance that is inherent, by geometry, between the difference in shape of the longitudinal axis of elongated slot 206 and the radius of pin 212) is formed between the third positioning portion (212) and the fourth positioning portion (206) along a first clearance direction (i.e., the direction along the longitudinal axis of slot 206 from the pin 212 to one edge of the slot 206) and a sixth clearance (i.e., clearance between wall of slot 206 and the radius of pin 212, which includes zero) is formed between the third positioning portion (212) and the fourth positioning portion (206) along a second clearance direction (i.e., the direction along the lateral axis of slot 206, perpendicular to the longitudinal axis); wherein the fifth clearance is greater than the sixth clearance (when a circular pin is inserted into an elongated slot, the distance along the longitudinal axis between the pin and edge of the slot will necessarily, by geometry, be greater than the distance along the lateral axis between the pin and wall of the slot). Further, Nusser evidences that the benefit of the structure of figs. 2A-2B is to prevent movement between the connection links (col. 12, lines 2-10). Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to combine the respective embodiments of Nusser (i.e., such that the pin 212 and slot 206 of figs. 2A-2B are used in combination with the structure of figs. 3A-3B, including the tapered structure of links 302, 304 and clamp 306, 308), for the expected advantage of preventing movement between the connection links.
Regarding claims 14-17, Nusser discloses, by the embodiment of figs. 3A-3B, the robot arm according to claim 1, and although fig. 3A shows the second joint (302) comprises a second terminal surface (fig. 3A shows the surface of 302, exterior to the central shaft, which is facing 304), a positioning shaft (central shaft of 302), the positioning shaft is protruded relative to the second terminal surface by a second length (fig. 3A clearly shows the central shaft of 302 protruding from the mating face of 302), the embodiment is otherwise silent regarding wherein the first joint comprises a first terminal surface, a positioning hole and a first positioning portion, the positioning hole is recessed relative to the first terminal surface, and the first positioning portion is protruded relative to the first terminal surface by a first length; the second joint comprises a second positioning portion, and the second positioning portion is recessed relative to the second terminal surface; the first terminal surface is jointed to the second terminal surface, the positioning hole matches the positioning shaft, and the first positioning portion matches the second positioning portion; wherein the second length is greater than the first length; wherein the first joint further comprises a third positioning portion protruded relative to the first terminal surface by a third length, the second joint further comprises a fourth positioning portion recessed relative to the second terminal surface, and the third positioning portion matches the fourth positioning portion; wherein the third length is less than the second length. However, the embodiment of figs. 2A-2B teaches wherein the first joint (210) comprises a first terminal surface (fig. 2B shows the mating face of 210, exterior to 216), a positioning hole (216) and a first positioning portion (labeled 212), the positioning hole (216) is recessed relative to the first terminal surface (fig. 2B clearly shows the claimed arrangement), and the first positioning portion (labeled 212) is protruded relative to the first terminal surface (fig. 2B clearly shows the claimed arrangement) by a first length (i.e., length of labeled 212); the second joint (202) comprises a second terminal surface (fig. 2A shows the mating face of 202, exterior to 208), a positioning shaft (208) and a second positioning portion (the 206 that mates with labeled 212), the positioning shaft (208) is protruded relative to the second terminal surface (fig. 2A clearly shows the claimed arrangement) by a second length (i.e., length of 208), and the second positioning portion (206 corresponding to labeled 212) is recessed relative to the second terminal surface (fig. 2A clearly shows the claimed arrangement); the first terminal surface is jointed to the second terminal surface, the positioning hole matches the positioning shaft, and the first positioning portion matches the second positioning portion (col. 11, lines 57-63 and col. 12, lines 2-4, 21-26); wherein the first joint (210) further comprises a third positioning portion (unlabeled 212 that mates with labeled 206) protruded relative to the first terminal surface (fig. 2B clearly shows the claimed arrangement) by a third length (i.e., length of unlabeled 212), the second joint (202) further comprises a fourth positioning portion (labeled 206) recessed relative to the second terminal surface (fig. 2A clearly shows the claimed arrangement), and the third positioning portion matches the fourth positioning portion (col. 11, lines 57-63 and col. 12, lines 2-4). Further, Nusser evidences that the benefit of the structure of figs. 2A-2B is to prevent movement between the connection links (col. 12, lines 2-10); and to assist in aligning and structurally supporting the assembly together (col. 11, lines 47-52). Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to combine the respective embodiments of Nusser (i.e., such that the pins 212, slots 206, shaft 208, and hole 216 of figs. 2A-2B are used in combination with the structure of figs. 3A-3B, including the tapered structure of links 302, 304 and clamp 306, 308), for the expected advantage of preventing movement between the connection links; and to improve the alignment and structural support of the assembly.
The combination suggested by Nusser is silent, explicitly, wherein the second length (i.e., length of 208) is greater than the first length (i.e., length of labeled 212); wherein the third length (i.e., length of unlabeled 212) is less than the second length (i.e., length of 208). However, it has been held to be well-within the skill of one of ordinary skill in the art to resize a device according to design specifications. The claimed dimensions do not appear to change the function of the claimed device, and applying the dimensions, as claimed, to the device of the prior art would not change the function in any way. Therefore, since the only difference between the structure of the prior art and that of the claimed device is a recitation of relative dimensions, and since the claimed device having the relative dimensions would not function differently than the device of the prior art, the claimed device is not patentably distinct from the device of the prior art.2

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arulf (US 2003/0198512) shows, in at least fig. 1, a first joint (3) having a first inclined surface (1); a second joint (4) jointed to (fig. 1) the first joint (3) and having a second inclined surface (6); and a coupling element (7) having a third inclined surface (fig. 1 shows the angled surface of 7 abutting 1) and a fourth inclined surface (fig. 1 shows the angled surface of 7 abutting 6) opposite to the third inclined surface (fig. 1); wherein the third inclined surface contacts the first inclined surface, and the fourth inclined surface contacts the second inclined surface (fig. 1); wherein the first joint (3) comprises a first terminal face (fig. 1 shows the face of 1 abutting 6) and a first positioning portion (11), the second joint (6) comprises a second terminal face (fig. 1 shows the face of 6 abutting 1) and a second positioning portion (10). 

    PNG
    media_image5.png
    327
    411
    media_image5.png
    Greyscale

Storage et al. (US 6,439,619) shows, in figs. 1-3, a first joint (12) having a first inclined surface (16); a second joint (14) jointed to (fig. 1) the first joint (12) and having a second inclined surface (18); and a coupling element (20) having a third inclined surface (fig. 1 shows the surface of 20 abutting 16) and a fourth inclined surface (fig. 1 shows the surface of 20 abutting 18) opposite to the third inclined surface (fig. 1); wherein the third inclined surface (of 20) contacts (fig. 1) the first inclined surface (16), and the fourth inclined surface (of 20) contacts (fig. 1) the second inclined surface (18); wherein the first joint (12) comprises a third positioning portion (48), the second joint (14) comprises a fourth positioning portion (44), and the third positioning portion (48) matches the fourth positioning portion (44); a fifth clearance (i.e., gap above 44), and a sixth clearance (i.e., direct contact of 44 and 48) is formed between the third positioning portion (48) and the fourth positioning portion (44) along a second clearance direction; wherein the fifth clearance is greater than the sixth clearance (as shown in figs. 1-3, the distance of the gap above 44 is greater than the distance, i.e. direct contact, between 44 and 48).

    PNG
    media_image6.png
    775
    374
    media_image6.png
    Greyscale

Herbermann (US 5,383,738) shows, in at least figs. 6-8, a clamp 50 formed of two members 52 connected by bolts 54, where a surface 55 overlies a portion of socket 30 and a surface 56 overlies a portion of ball 32 to allow clamp 50 to properly align on adjacent links 26. Further, Herbermann evidences the known difficulty in the art of ensuring that clamps are properly aligned and secured on respective links (col. 1, lines 23-27).  

    PNG
    media_image7.png
    512
    867
    media_image7.png
    Greyscale

Faunce (US 1,043,412) shows the use of an external ring 7 around adjacent ends of sections 1 and 2 in a recessed configuration, of fig. 2, and in an exposed configuration, of fig. 3. 

    PNG
    media_image8.png
    241
    410
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    307
    408
    media_image9.png
    Greyscale

Francke et al. (US 4,506,559) shows, in at least fig. 2, a pulley 17 with portions 18, 19 having two opposed plane surfaces 26, 27 and arc sections between; and a shaft with plane surfaces 13, 14 and arc sections between; where the respective plane surfaces abut when assembled.

    PNG
    media_image10.png
    626
    260
    media_image10.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2111.02(II): Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). 
        
        2 MPEP 2144.04(IV): In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.